          Case 1:01-cr-00115-RJL Document 248 Filed 09/08/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

              v.                                       01-CR-115 J.Kennedy

HENRI JAMIOY QUISTIAL

                   MOTION TO UNSEAL CASE OR IN THE ALTERNATIVE
                     TO PERMIT COUNSEL TO ACCESS THE SEALED
                          DOCUMENTS IN THE COURT FILE



      Henri Jamioy Quistial, defendant, now Moves this Court to Unseal the
Documents in this case to permit Counsel, Heather Shaner to file a Motion on his
behalf for Compassionate Relief.


      Mr. Jamioy Quistial has been incarcerated since 2001. He is incarcerated
at Victorville, FCI Medium and has retained counsel's information throughout his
incarceration. He recently wrote counsel and subsequently telephoned counsel
to request her assistance in filing a Motion for Compassionate Release on his
behalf.


      Counsel requires the documents in the Sealed case in Order to proceed.
        Case 1:01-cr-00115-RJL Document 248 Filed 09/08/20 Page 2 of 2




      Wherefore counsel requests the Court issue an Order to Unseal the Case or
in the alternative issue an Order permitting Counsel to access all the pleadings in
the file related to her client and relative to a Motion for Compassionate Release.


                                                   Respectfully Submitted,


                                                   _______/hhs/_____________
                                                   H. Heather Shaner #273276
                                                   Appointed by the Court for
                                                   Henri Jamioy Quistial
                                                   1702 S Street N.W.
                                                   Washington, D.C. 20009
                                                   Tel. 202 265 8210
                                                   hhsesq@aol.com
